Citation Nr: 0734740	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  95-16 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
and, if so, whether service connection may be granted.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 
14, 1999 and to a rating in excess of 70 percent thereafter.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles California.  The veteran currently 
lives in Florida and his claims are under the jurisdiction of 
the St. Petersburg, Florida RO.  The Board notes that service 
connection for removal of ingrown toenails was granted in May 
2000 and therefore the issue of service connection for 
ingrown toenails is no longer in appellate status before the 
Board.  

Although the RO determined that the veteran's claim for 
service connection for a back disability has been reopened, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the RO 
reopened the veteran's claim, and in light of the Board's 
favorable decision, the veteran is not prejudiced by the 
Board's discussion of the reopened claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Moreover, newly submitted medical evidence received in 
September 2007 only relates to the veteran's back disability.  
Due to the favorable outcome of the back claim, remand of the 
veteran's claim for review of the newly submitted evidence by 
the RO is unnecessary.  

The veteran withdrew his request for an additional hearing 
before a Veterans Law Judge in July 2007.

The veteran was granted a total rating based on individual 
unemployability effective from October 14, 1999.




FINDINGS OF FACT

1.  The veteran was notified of the December 1988 rating 
decision denying service connection for a back disability by 
a letter that same month, and did not appeal the denial of 
service connection.  

2.  Evidence received since the December 1988 rating decision 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disability.

3.  The veteran's pre-existing scoliosis of the thoracic 
segment of the spine, noted on entry into military service, 
did not permanently increase in disability due to disease or 
injury during active military service.

4.  The veteran has degenerative disc disease of the lumbar 
spine due to an injury in service.

5.  The veteran has symptoms of PTSD which produce severe 
social and industrial impairment.

6.  The veteran has not been shown to have PTSD of such 
severity as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms; or a 
demonstrable inability to obtain or retain employment prior 
to November 1996 or total occupational and social impairment 
thereafter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

2.  A back disability, degenerative disc disease of the 
lumbar spine, was incurred as a result of active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for a 70 percent initial evaluation, but no 
higher, for PTSD have been met from the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim for service connection a back disability.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

The provisions of 38 C.F.R. § 3.156 which define new and 
material evidence were changed in 2001, but only as to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case the veteran's request to reopen his claim for 
service connection for a back disability was received prior 
to August 29, 2001 and consequently the law in effect prior 
to August 29, 2001 will be used with respect to that issue.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).    

Service connection for a back disability was denied by the RO 
in December 1988.  The veteran did not complete an appeal of 
that decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  

In April 1994, the veteran requested that his claim for 
service connection for a back disability be reopened.   

At the time of the December 1988 final rating decision, the 
post service medical records did not include any medical 
opinion indicating that the veteran had a current back 
disability due to an injury in service.  The medical evidence 
received subsequent to the December 1988 rating decision 
includes a May 1996 VA medical opinion indicating that the 
veteran has degenerative disc disease due to an injury in 
service.  Since the newly submitted evidence provides medical 
evidence that the veteran has a current back disability as a 
result of an in-service injury, and no such medical nexus was 
of record prior to the December 1988 final rating decision, 
the Board finds that this evidence is material to the 
veteran's claim and that reopening of the claim of 
entitlement to service connection for a back disability is 
warranted.  38 C.F.R. § 3.156(a).  

De Novo review of the claim for service connection for a back 
disability.

The veteran testified in August 1995 that he aggravated his 
pre-existing scoliosis of the spine when he fell down a hill 
in service while carrying a radio on his back.  The veteran 
stated that he had had no back symptoms prior to the in-
service injury.  He asserted that he was unable to perform 
his duties after the injury and that he was discharged from 
service.  At his May 2002 hearing before the undersigned, the 
veteran again stated that he had had no problems with his 
back prior to falling on his radio and injuring his back in 
service.  The veteran reported that ever since that injury he 
has had recurring back pain.


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).   

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Congenital or development defects are not diseases or 
injuries for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303, 4.9.  However, although a congenital or 
developmental defect may not be service connected as not 
considered a disease or injury for VA compensation purposes, 
a defect may be aggravated during service if subject to 
superimposed disease or injury during service resulting in a 
permanent worsening or aggravation of the underlying defect.  
See VAOPGCPREC 82-90.

In this case, the record clearly shows that the veteran had a 
congenital scoliosis of the thoracic spine prior to entry 
into service, and that scoliosis of the thoracic segment of 
the spine was noted on examination for enlistment in March 
1982.  Consequently, the presumption of soundness is 
rebutted.  While the veteran appears to claim that June 1999 
and June 2000 letters from VA physicians contain opinions 
that the veteran's scoliosis was aggravated by service, these 
letters contain no such opinions.  The June 1999 letter 
contains no opinion, and the June 2000 letter states that the 
veteran aggravated his back pain after falling, without 
indicating that the scoliosis itself was aggravated.  A 
review of the medical evidence of record reveals that no 
medical personnel have opined that the veteran's preservice 
scoliosis was permanently aggravated by his military service.  
Furthermore, in November 1997 a VA examiner specifically 
opined that the veteran's scoliosis was not aggravated by the 
back injury in service.  

However, the Board finds that the medical evidence supports 
the veteran's claim that he has degenerative disc disease of 
the lumbar spine due to his in-service back injury.  The 
record contains a lengthy statement dated in May 1996 from a 
VA physician which contains a very thorough review of the 
veteran's service medical records and provides detailed 
support of the opinion expressed therein that the veteran's 
degenerative disc disease is related to the injury during 
service.  Dr. Page noted that scoliosis is not usually 
symptomatic, that the veteran had no back complaints until 
the injury in service, and that the veteran did not have 
adequate medical care for an accurate diagnosis following the 
in-service injury.  While the November 1997 VA examiner was 
unable to find sufficient evidence to relate the veteran's 
current lumbar spine disability to the in-service back 
injury, this examination report did not contain as thorough a 
review of the veteran's medical history as made by the May 
1996 examiner.  The Board finds that the May 1996 VA opinion 
is of greater probative value, and that the evidence is at 
least in equipoise as to whether the veteran's current 
degenerative disc disease of the lumbar spine is due to the 
veteran's back injury in service.  Accordingly, service 
connection for degenerative disc disease of the lumbar spine 
is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to a higher initial rating for PTSD 

The veteran appealed the April 1998 rating decision that 
assigned an initial disability evaluation of 30 percent for 
post-traumatic stress disorder, effective from May 14, 1996.  
In a May 2000 rating decision, the disability evaluation was 
increased to 50 percent, effective from May 14, 1996, on the 
basis that the veteran's symptoms more nearly approximated 
the criteria - old and new - for a 50 percent evaluation.  An 
August 2003 rating decision increased the evaluation to 70 
percent, effective from October 14, 1999.  The initial 
evaluation for PTSD remains at issue on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has rated the veteran's PTSD under Diagnostic Code 
9411, which has been revised during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
been concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
In addition, because this is an appeal from the initial 
rating assigned for PTSD, the Board will consider whether 
"staged" ratings are warranted, pursuant to Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation under the old criteria of Diagnostic 
Code 9411 was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation under the old criteria of Diagnostic 
Code 9411 was in order in cases where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or a demonstrable inability to obtain or retain employment.  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006), a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

The report of the July 1996 VA examination for PTSD indicates 
that the MMPI II profile was technically not valid, but, 
given the veteran's history of treatment at VA facilities, 
the examiner stated that it was very likely that this profile 
reflected severe psychopathology.  The examiner discussed the 
veteran's PTSD symptoms, including nightmares and sleeping 
only 4 to 5 hours per night, irritability or outbursts of 
anger, impaired concentration, hypervigilence, exaggerated 
startle response, and physiological reactivity such as 
sweating and heart pounding.  The examiner concluded that the 
veteran had severe social and industrial impairment, 
primarily related to his history of poly-substance abuse, 
which was then described as in full sustained remission, and 
other likely related mental problems such as depression.  
Nonetheless, when the symptoms of service-connected and non-
service-connected disabilities cannot be differentiated, 
resolution of reasonable doubt requires that they be 
attributed to the service-connected disability.  See 
Mittleider v.West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such .signs 
and symptoms be attributed to the service-connected 
condition).

Given that the veteran was found to have severe social and 
industrial impairment at the time of the VA examination in 
July 1996, and that VA outpatient records dated from August 
1996 to January 1999 reveal treatment for PTSD and show 
symptoms of irritability, anxiety, and depression, the Board 
concludes that, with resolution of reasonable doubt in the 
veteran's favor, the evidence more nearly approximates the 
criteria for assignment of a 70 percent disability evaluation 
under the criteria in effect until November 6, 1996.  This 
rating cannot be reduced on the basis of readjustment to the 
rating criteria unless medical evidence establishes that the 
disability has actually improved.  38 C.F.R. § 3.951(a) 
(2007).  Moreover, there is nothing in the record to suggest 
that the veteran was not seriously impaired from the 
effective date of service connection in May 1996.

The Board notes that the medical evidence of record has not 
shown the veteran to meet the criteria for a rating in excess 
of 70 percent under either the former or current criteria for 
the rating of PTSD at any time since service connection was 
granted.  The Board notes that the medical evidence of 
record, including treatment records and the May 2007 VA 
psychiatric examination report, do indicate that the veteran 
experiences severe symptoms of PTSD.  However, these records 
do not indicate that the veteran met the criteria for a 100 
percent under the former criteria for PTSD.  While the 
veteran was noted to be isolative and to have severe 
occupational impairment, it was not indicated that all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  It was 
also not shown that the veteran had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  
Furthermore demonstrable inability to obtain or retain 
employment due to PTSD was not shown.  

The Board also notes that the medical evidence, including the 
treatment records and the May 2007 VA examination report, do 
not indicate that the veteran met the criteria for a 100 
percent under the current criteria for PTSD.  The evidence 
does not indicate that the veteran experiences gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; or intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  While the veteran 
was noted to have had an incident of domestic violence, such 
was not attributed to the veteran's PTSD.  He was also not 
shown to have disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, or 
any other symptoms indicating total occupational and social 
impairment.

Accordingly, a 70 percent evaluation, but no higher, is 
supported from the effective date of service connection in 
May 1996.  

Duty to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection a back disability, the discussion below of 
the duties to notify and assist only relate to the evaluation 
of the veteran's PTSD.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, however, the veteran 
appealed the initial evaluation of PTSD in April 1998, before 
the current section 5103(a) notice requirements became 
effective.  The unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   

The record reflects that the veteran was provided the 
required notice in a June 2007 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that this 
letter also informed the veteran of the type of evidence 
necessary to establish disability ratings and effective 
dates, in compliance with Dingess, supra.  

While the RO did not readjudicate the veteran's claim 
following issuance of the June 2007 notice letter, the Board 
notes that the veteran has shown by his letters, submissions 
of medical records, and his testimony that he has had actual 
knowledge of the information and evidence necessary to 
support his claim prior to the most recent supplemental 
statement of the case.  Furthermore, a July 2007 Report of 
Contact reports that the veteran stated that he had no 
additional evidence to submit and that he wanted his file to 
go to the Board without further delay.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and has provided 
the veteran with VA medical examinations.  The veteran has 
submitted VA medical records regarding his PTSD.  The veteran 
has also provided testimony before a Hearing Officer at the 
RO and before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for an increased 
rating for PTSD by the originating agency were insignificant 
and non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a back disability 
is reopened.  Service connection for a back disability, 
degenerative disc disease of the lumbar spine, is granted.

An initial 70 percent rating, but no higher, is granted for 
PTSD, subject to the law and regulation governing the award 
of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


